EXHIBIT 12 PEOPLES BANCORP INC. QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTER PERIOD ENDED SEPTEMBER 30, 2010 STATEMENTS REGARDING COMPUTATION OF CONSOLIDATED RATIOS OF EARNINGS TO COMBINED FIXED CHARGES AND PREFERRED STOCK DIVIDENDS APPEARING IN QUARTERLY REPORT ON FORM 10-Q For the Three Months Ended For the Nine Months Ended September 30, September 30, (Dollars in thousands) Excluding Interest on Deposits: Earnings: Income before income taxes Fixed charges (excluding preferred stock dividends) Total earnings Fixed charges: Interest expense (excluding deposit interest) Rent expense interest factor (1) 80 78 Preferred stock dividends (2) Total fixed charges (excluding deposit interest) Ratio of Earnings to Fixed Charges, Excluding Interest on Deposits Including Interest on Deposits: Earnings: Income before income taxes Fixed charges (excluding preferred stock dividends) Total earnings Fixed charges: Interest expense (including deposit interest) Rent expense interest factor (1) 80 78 Preferred stock dividends (2) Total fixed charges (including deposit interest) Ratio of Earnings to Fixed Charges, Including Interest on Deposits Represents one-third of gross rental expense, which management believes is representative of the interest factor. Represents the dividends accrued on the Series A Preferred Shares during the period.
